Name: Commission Implementing Regulation (EU) 2017/2314 of 13 December 2017 fixing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 20 November 2017 to 30 November 2017 and determining the quantities to be added to the quantity fixed for the subperiod from 1 July 2018 to 31 December 2018 under the tariff quotas opened by Regulation (EC) No 2535/2001 in the milk and milk products sector
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  tariff policy;  trade
 Date Published: nan

 14.12.2017 EN Official Journal of the European Union L 331/53 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2314 of 13 December 2017 fixing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 20 November 2017 to 30 November 2017 and determining the quantities to be added to the quantity fixed for the subperiod from 1 July 2018 to 31 December 2018 under the tariff quotas opened by Regulation (EC) No 2535/2001 in the milk and milk products sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Whereas: (1) Commission Regulation (EC) No 2535/2001 (2) opened annual tariff quotas for imports of products of the milk and milk products sector. (2) For some quotas, the quantities covered by the applications for import licences lodged from 20 November 2017 to 30 November 2017 for the subperiod from 1 January 2018 to 30 June 2018 exceed those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (3) The quantities covered by the applications for import licences lodged from 20 November 2017 to 30 November 2017 for the subperiod from 1 January 2018 to 30 June 2018 are, for some quotas, less than those available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod. (4) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities covered by the applications for import licences lodged under Regulation (EC) No 2535/2001 for the subperiod from 1 January 2018 to 30 June 2018 shall be multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 2535/2001, to be added to the subperiod from 1 July 2018 to 31 December 2018, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (OJ L 341, 22.12.2001, p. 29). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). ANNEX I.A Order No Allocation coefficient  applications lodged for the subperiod from 1.1.2018 to 30.6.2018 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1.7.2018 to 31.12.2018 (kg) 09.4590   09.4599   09.4591   09.4592   09.4593   09.4594   09.4595   09.4596   I.F Products originating in Switzerland Order No Allocation coefficient  applications lodged for the subperiod from 1.1.2018 to 30.6.2018 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1.7.2018 to 31.12.2018 (kg) 09.4155   I.H Products originating in Norway Order No Allocation coefficient  applications lodged for the subperiod from 1.1.2018 to 30.6.2018 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1.7.2018 to 31.12.2018 (kg) 09.4179  2 707 600 I.I Products originating in Iceland Order No Allocation coefficient  applications lodged for the subperiod from 1.1.2018 to 30.6.2018 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1.7.2018 to 31.12.2018 (kg) 09.4205   09.4206   I.K Products originating in New Zealand Order No Allocation coefficient  applications lodged for the subperiod from 1.1.2018 to 30.6.2018 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1.7.2018 to 31.12.2018 (kg) 09.4514  7 000 000 09.4515  4 000 000 09.4182  16 806 000 09.4195  20 540 500 I.L Products originating in Ukraine Order No Allocation coefficient  applications lodged for the subperiod from 1.1.2018 to 30.6.2018 (%) Quantities not applied for, to be added to the quantities available for the subperiod from 1.7.2018 to 31.12.2018 (kg) 09.4600  3 777 000 09.4601  1 250 000 09.4602 0,608872 